ORDER
ORDER
The Court filed its Decision on the respective Motions of the Defendants herein on March 22, 1983. 'In accordance therewith:
(1) the dismissal and summary judgment motions by Defendants Trust Territory and High Commissioner as to Plaintiffs' claims under (a) the Trusteeship Agreement, (b) $ 1981 and (c) § 1983 are hereby DENIED;
(2) the dismissal motion by Defendants Trust Territory and High Commissioner as to Plaintiffs' claims under Title VI and Title VII is GRANTED and said claims - are hereby DISMISSED;
*425(3) the dismissal motion by Defendants Department of the Interior, Secretary of the Interior and the United States of America as to Plaintiffs' claims under (a) § 1981, (b) § 1983, (c) • Title VI, (d) the Equal Protection clause of the Trust Territory Code Bill of Rights and (e) for monetary awards under the Trusteeship Agreement is GRANTED and said claims are hereby DISMISSED;
(4) the dismissal motion by Defendants Department of the Interior, Secretary of the Interior and the United States of America as to Plaintiffs' claim under Title VII is DENIED but their Motion for Summary Judgment is GRANTED; and
(5) the dismissal and summary judgment motions by Defendants Department of the Interior, Secretary of the Interior and the United States of America on Plaintiffs' non-monetary Trusteeship Agreement claim are DENIED.
IT IS SO ORDERED.
DATED this C7''Q day of hÁárdL . 1983.
RED LAURETA Judge